     Case 3:19-cv-00608-DMS-LL Document 41 Filed 10/01/19 PageID.517 Page 1 of 1



 1
 2
 3
 4
 5
 6
                                           UNITED STATES DISTRICT COURT
 7
                                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9 ERMI LLC, a Georgia corporation,                                           Case No. 3:19-CV-608-DMS-LL
10
                Plaintiff,                                                    ORDER RE: JOINT MOTION FOR
11                                                                            DISMISSAL
                vs.
12
13 SPORTSTEK MEDICAL INC., a                                                  Judge: Hon. Dana Sabraw
   California corporation,                                                    Mag. Judge: Hon. Linda Lopez
14
                Defendant.
15
16                                                                            Complaint Filed: April 1, 2019
17                                                                            Trial Date:      None Set
18
19              Upon consideration of the Joint Motion for Dismissal submitted by Plaintiff
20 ERMI LLC (“Plaintiff”) and Defendant Sportstek Medical Inc. (“Defendant”), it is
21 hereby ordered that the above-entitled action is dismissed with prejudice. Plaintiff and
22 Defendant shall bear their own respective attorneys’ fees, costs, and expenses as against
23 each other. The Court will retain jurisdiction of the action for the purposes of enforcing
24 the settlement agreement.
25              IT IS SO ORDERED.
26 Dated: October 1, 2019
27
28

                                                                  -1-
      ERM01-01:[Proposed] Order re_ Joint Motion for Dismissal.docx:10-1-19
                                                ORDER RE: JOINT MOTION FOR DISMISSAL
